Citation Nr: 0709582	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, post-traumatic 
stress disorder (PTSD), and alcohol dependence.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability, and for an acquired psychiatric disorder, to 
include anxiety and alcohol dependence.  In August 2006, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and alcohol 
dependence, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran's low back disability first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran asserts that he injured his back during service 
lifting mortar rounds and in a motor vehicle accident.  His 
service medical records reflect that he was seen in July 1968 
for complaints of a "pulled muscles" as a result of an 
accident four days earlier.  It is not clear from the record 
of treatment which muscles were pulled.  His service medical 
records do not otherwise reflect complaints of or treatment 
for back pain.  On examination in June 1968, prior to 
separation from service, the veteran did not report a history 
of recurrent back pain, or present back pain, and physical 
examination revealed no abnormalities of the spine.  As there 
is no record of treatment or a diagnosis of back pain in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current back disability.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
treatment for his back shortly after his separation from 
service.  The first post-service clinical evidence of 
treatment for back pain, however, is dated in September 1977.  
At that time, the veteran reported that his back had gone out 
on him approximately three weeks earlier, and that he had 
sought emergency medical treatment at that time.  He stated 
that this had happened on occasion in the past but in the 
past had responded to rest and reduced physical activity.  
Physical examination revealed considerable scoliosis, muscle 
tightness, and tenderness at the lumbosacral articulation.  
The diagnosis was acute low back strain.  Subsequent 
treatment records dated to July 2006 show continued periodic 
treatment for back problems, most recently diagnosed in 
October 2005 as lumbago.  There is no evidence in the 
veteran's claims folder indicating that any of the veteran's 
treating providers found a relationship between his low back 
pain and his period of active service.  

In May 1990, the veteran was granted disability benefits by 
the Social Security Administration, primarily due to 
"chronic low back pain syndrome."  Neither the decision 
granting benefits, nor the records upon which the decision 
was based, however, relate the veteran's current back 
disability to his service.

While the veteran alleges that he received treatment for his 
spine shortly after his discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to September 1977, over nine years after his separation 
from active service.  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints regarding the low back during the veteran's 
period of active service.  As there is no evidence of 
treatment for or complaints of a low back problem during 
service, the Board finds that a VA examination is not 
required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
veteran's low back disability.  Thus, service connection for 
a low back disability is not warranted.

The Board has considered the veteran's assertions that his 
low back disability is related to his period of active 
service.  However, to the extent that the veteran relates his 
current diagnosis of lumbago to his service, his opinion is 
not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability first manifested many years 
after his initial period of active service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and March 
2006; a rating decision in March 2005; and a statement of the 
case in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder, to include anxiety and alcohol 
dependence.

The veteran contends that his acquired psychiatric disorder 
first manifested during his period of active service.  He 
asserts that while he was not expressly treated for a 
psychiatric disorder in service, his psychiatric disorder was 
evident during service in the numerous disciplinary problems 
for which he was formally punished.  As the veteran's service 
personnel records have not yet been associated with the 
claims folder, the Board finds that his complete service 
personnel records are relevant and that a remand is necessary 
in order to obtain such records.

Additionally, the Board finds that based upon the veteran's 
August 2006 testimony, his claim for service connection for 
an acquired psychiatric disorder, to include anxiety and 
alcohol dependence, has evolved to also encompass a claim for 
service connection for PTSD, based upon stressful events 
experienced while stationed in Korea.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  According to service personnel records 
already of record, the veteran served as a mortarman 
stationed in Asia for approximately 14 months.  He was 
awarded decorations indicating service overseas, but not 
evidencing combat.  

In August 2006 testimony before the Board, the veteran cited 
PTSD stressors including being under fire at Camp Casey near 
the DMZ in the spring of 1967; an incident during the summer 
of 1967 in which the North Koreans blew up one the buildings 
used to house American troops at the camp, killing two men; 
and patrol missions along the Imjin River, including a spring 
or summer 1967 incident in which friendly fire was exchanged.

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because the veteran has provided detailed 
evidence sufficient to verify stressors through the United 
States Army & Joint Services Records Research Center (JSRRC), 
and no attempt to verify has yet been made, the RO should 
attempt to verify the listed stressors through JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records.

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
in the veteran's unit resulting from an 
enemy attack on troop housing in the 
spring or summer of 1967 (May through 
July 1967), for incoming fire from 
April to June 1967, and for an incident 
on the Imjin River involving the 
exchange of friendly fire in the summer 
of 1967.  If more detailed information 
is needed for such research, the 
veteran should be given the opportunity 
to provide it.

3.  If a stressor is verified, schedule 
the veteran for a VA examination to 
determine whether the veteran meets the 
criteria found is DSM-IV for a 
diagnosis of PTSD and whether any PTSD 
is related to a confirmed stressor in 
service.  The examiner should 
specifically state whether each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met and should 
specify upon what verified inservice 
stressor the diagnosis is based.

4.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include 
anxiety, PTSD, and alcohol dependence.  
If the action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


